Citation Nr: 0640263	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for major depression (claimed as memory 
loss).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Parkinson's disease (claimed as a nervous 
system condition).

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for atypical chest pain (claimed as a heart 
condition).

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for difficult refraction (claimed as a sight 
condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1961 to March 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).

The case was remanded for additional development in January 
2006.


FINDINGS OF FACT

1.  Residual disability due to VA treatment is not shown.

2.  Major depression, claimed as memory loss is not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.

3.  Parkinson's disease or other nervous system condition is 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination.

4.  Atypical chest pain, claimed as a heart condition, is not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination.

5.  A sight condition, to include difficult refraction, is 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination.


CONCLUSIONS OF LAW

1.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for major depression, claimed as memory loss, is not 
warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2006).

2.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for is not Parkinson's disease or other nervous system 
condition warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2006).

3.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for atypical chest pain, claimed as a heart condition, 
is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2006).

4.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for a sight condition, to include difficult refraction, 
is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2001, after the enactment of the VCAA.  A letter dated in 
October 2001, prior to the initial adjudication of the 
veteran's claim, asked the veteran to identify evidence in 
support of his claim.

A letter dated in May 2005 explained the evidence necessary 
to support the veteran's claim.  It noted the evidence that 
had been received in support of the claim.  It also indicated 
that VA was responsible for obtaining certain types of 
evidence, and that VA would make reasonable efforts to obtain 
other types of evidence. 

A January 2006 letter also discussed the evidence necessary 
to support the claim and indicated the assistance that VA 
would render.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted and an opinion obtained.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997, the effective date of the new 
law.  

Under the applicable law, when a veteran suffers additional 
disability as the result of VA treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).  For 
claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2006).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2006).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

The record reflects that the veteran was admitted to a VA 
hospital on May 31, 2001.  The summary indicated that the 
veteran was new to the VA system.  He was admitted from jail, 
where he had been for about three weeks following a domestic 
dispute with his wife.  On admission, he was uncooperative 
and expressed questionable suicidal ideas.  He reportedly had 
a history of problems with his memory, agitation, loss of 
control and poor frustration tolerance.  He was confused and 
paranoid.  The veteran's wife reported that he had suffered 
from a head injury at age 10.  The veteran used a wheelchair 
due to a previous cerebrovascular accident.  He reported that 
he used a walker.  Physical examination was positive for 
tremors of the hands.  On mental status examination, the 
veteran was poorly oriented and thought he was at the jail.  
He had expressive aphasia and agitation when he was unable to 
recall days.  Concentration and memory were poor.  He was 
irritable and impatient.  The veteran's regular medications 
were reinstated.  Diagnoses included possible multi-infarct 
dementia, depression, status post left sided stroke, 
expressive aphasia, tremors of the right hand, uncontrolled 
hypertension, and possible Parkinsonism.

A psychiatric assessment on June 3, 2001 indicated that the 
veteran was seen for complaints of blurred vision and 
dizziness, and that he feared taking certain medications.  He 
indicated his belief that the medications had caused his 
symptoms.  The psychiatrist noted that the veteran denied 
depression and suicidal ideation.  There was no paranoia.  
Insight was poor.  The veteran denied chest pain and dyspnea.  
Tremors of the hands had lessened.  The plan was to continue 
medications, except hold one (due to a refusal on the part of 
the veteran and to reduce another (due to the veteran's 
complaint.  It was noted that the medication would be 
reevaluated the next day.  

On June 4, 2001 the veteran was found to be unresponsive, but 
had good vital signs.  Because of the history of stroke, he 
was discharged to Hillcrest Baptist Medical Center and was 
accepted by emergency services.

The report from Hillcrest Baptist Medical Center indicates 
the veteran's chief complaint as altered mental status.  The 
intake physician noted that the veteran had been unresponsive 
to painful stimuli and had an elevated blood pressure at the 
VA hospital.  He indicated that the veteran had previously 
been treated privately for Alzheimer's disease, depression 
and confusion.  He also noted a history of paranoia.  On 
admission, the veteran was able to blink.  He could control 
his eye movements but was very flaccid.  He had poor 
coordination.  The physician noted a history of dementia with 
multiple infarcts, depression, history of a left-sided 
stroke, and Parkinsonism with history of Alzheimer's disease.  
A CT scan of the brain was negative.  And EKG was also within 
normal limits.  On return from his CAT scan, the veteran 
vomited and became progressively more alert.  The impression 
was altered mental status, Alzheimer's disease, paranoia 
ideations, and history of marked flaccidity.  The veteran was 
transferred to another VA facility.  

A June 4, 2001 record noted that the veteran was found 
unresponsive but that his vitals were stable.  The provider 
noted that the veteran's workup at Hillcrest was negative.  
He related his belief that the veteran's unresponsiveness was 
secondary to medication, as he was on numerous sedating 
medications.  

A VA discharge summary indicates that the veteran was 
hospitalized from June 4, 2001 to August 21, 2001.  A June 5, 
2001 record indicates that the veteran had been placed on 
multiple mediations and became unresponsive.  The assessment 
was unresponsiveness due to overmedication, resolved; 
hypertension; and old back injury.  The provider expressed 
his belief that the veteran was not demented in the usual 
sense, as there was no physical evidence of prior stroke and 
a head CT was negative.  He indicated that the veteran was 
not behaving like someone with Alzheimer's disease, though he 
was behaving in an incompetent manner.  A subsequent note 
indicates the veteran's wife's report of his sensitivity to 
sedating medications.  

An August 2001 treatment note indicates that the veteran's 
vision was good.  The note also indicates that the veteran 
had refused mediation on admission but had become medication 
complaint.  The discharge summary noted that the veteran was 
very hard to treat because he was argumentative and could not 
tolerate several roommates.  He was also noted to be 
extremely manipulative.  The diagnoses included 
schizoaffective disorder and atherosclerotic heart disease.

A November 2001 note indicates that the veteran requested 
admission because he had nowhere else to go.  

A neurology consultation note dated in November 2001 
indicates that the veteran was alert.  The examiner indicated 
that the veteran did not display cognitive deficit.  Cranial 
nerves were normal.  Muscle strength and sensory examination 
were normal.  Frequency of blinking was normal.  There were 
mild tremors resting and sustained in a posture.  There was 
mild bradykinesia in the veteran's gait.  Reflexes were 
present and plantar responses were flexor.  The examiner 
concluded that the episode in June 2001 was most likely due 
to sedation.  He indicated that he found no clear evidence of 
idiopathic Parkinson's disease which required treatment, but 
noted that mild Parkinsonism might be explained by the use of 
certain drugs.  

In December 2001 the veteran was transferred from acute 
psychiatry to the chronically mentally ill program for 
further stabilization of his mental condition and for long 
term hospitalization.  The plan was refer the veteran to the 
Temple VA Domiciliary after stabilization.  Diagnoses during 
this hospitalization included schizoaffective disorder with 
dysthymia, anxiety and mild dementia.  Schizotypal 
personality disorder was also diagnosed.  

In February 2002  the veteran expressed his belief that 
previous treatment had worsened his condition.

VA examinations were conducted n March 2002.  During an eye 
examination, the veteran reported blurred vision for the 
previous six months.  He denied current ophthalmologic 
treatment.  Uncorrected visual acuity in the right eye was 
20/200 near and 20/70-2 far, corrected to 20/60- and 20/40-.  
For the left eye, uncorrected visual acuity was 20/200 near 
and 20/70-2 far, corrected to 20/60- and 20/50-.  There were 
no signs of cataracts.  The macula were flat and even, and 
background and periphery were flat and unremarkable.  The 
diagnosis was difficult refraction/questionable results, with 
good ocular health apparent.  

On VA heart examination in March 2002, the examiner noted 
that the veteran was to be evaluated for poorly characterized 
chest pain.  The veteran reported sharp, well localized pain 
in the middle of his chest and noted that it was occasionally 
related to exercise, food, movement, or deep inspiration.  He 
was completely unable to characterize the pain further.  He 
did indicate that the pain had been present for several 
years.  He denied that it had changed in character over the 
years.  The examiner noted that the veteran's risk factors 
for heart disease included poorly controlled hypertension.  
The veteran denied shortness of breath, paroxysmal nocturnal 
dyspnea, and orthopnea.  He reported pedal edema for several 
years.  After examination, the diagnoses were atypical chest 
pain, history of depression, history of cerebrovascular 
accident, history of personality disorder, and hypertension.

A VA psychiatric examination was also carried out in March 
2002.  The veteran's history was reviewed.  The examiner 
noted that the veteran had been diagnosed with depression and 
Alzheimer's disease prior to his hospitalization in May 2001.  
He also noted that the veteran had filed a claim for an 
incident which he linked to over sedation.  On mental status 
examination the veteran was cooperative.  His speech was 
normal in rate and tone, with no pressure, loosening of 
associations, or flight of ideas.  His mood was depressed and 
his affect was sad.  He denied hallucinations and no paranoia 
or delusions were noted.  The veteran was oriented except for 
the day of the month.  Proverb interpretations were 
impoverished.  Judgment and insight were fair.  Long term 
memory was intact.  The diagnoses were severe recurrent major 
depression without psychotic features and personality 
disorder not otherwise specified.  

A VA physician reviewed the veteran's records in March 2006.  
He related that the veteran's symptoms in May 2001 had 
required psychotropic medications and confinement in a locked 
ward.  He noted that the veteran's complaints on June 3, 2001 
included dizziness and dry mouth, which were probably side 
effects of the psychotropic medications.  He noted that at 
that point, one of the psychotropic medications was 
discontinued and an antipsychotic drug was decreased in 
dosage.  He indicated that the next morning the veteran was 
found in bed, unresponsive, but that his vital signs were 
essentially normal.  He indicated that the veteran was 
transferred to an emergency room where testing was 
unrevealing and the veteran's mental status improved.  By the 
time the veteran was transferred to a VA medical center, he 
was awake and alert with psychotic type thought processes and 
speech.  It was determined that the veteran had experienced a 
brief, transient over sedation which had resolved 
spontaneously.  

The physician noted that the veteran was seen much later in 
the eye clinic where he complained of blurred vision and that 
no specific diagnosis or condition was found other than 
refractive error.  He indicated that  it was not linked to 
the single episode of unresponsiveness.  He indicated that 
neurological assessment of the Parkinsonian type tremors and 
that such represented the expected side effects of 
neuroleptic medication for his psychosis.  He pointed out 
that the tremors were also unrelated to the acute 
unresponsiveness of June 4, 2001, noting that the tremor was 
already present and was unchanged by the single incident of 
over sedation.  He indicated that the veteran's claimed 
depression was already present and was in fact the reason for 
the medication.  He noted that the atypical chest pain was 
short lived and not debilitating.  He concluded that the 
record well documented the veteran's condition on entry into 
the VA facility, the care give, and the transient untoward 
effect to the medications he experienced.  He indicated that 
such effects were idiosyncratic and occurred at therapeutic 
dosages given with ample indications based on the symptoms 
and findings the veteran was demonstrating.  He stated that 
there was quick recovery and no evidence of residuals.  He 
concluded that no evidence of additional disability was found 
in the records and no evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or other instance of 
fault was found.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  The veteran has submitted no competent evidence which 
tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of his heart disease 
was VA medical treatment.  Moreover, the evidence of record 
demonstrates that the single incident of over sedation in 
June 2001 was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.  In fact, a VA physician concluded in 
March 2006 that the incident of over sedation did not cause 
additional disability, and that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault regarding the June 
2001 incident.

While the Board has considered the veteran's statements that 
VA treatment caused additional disability, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  The Board also notes that 
that there is no competent evidence linking eye pathology or 
chest pain or tremors to any action on the part of VA.  To 
the extent that the veteran had a period of unresponsiveness, 
a VA examiner noted that such was idiosyncratic and had 
occurred at therapeutic dosages.  Although the examiner may 
be hinting at an event not reasonably foreseeable, the 
examiner also established that there were no residuals.  In 
the absence of residual disability, there may not be a grant 
of benefits even if there had been an unforeseeable event.  
Accordingly, the veteran's claims must be denied. 

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for major depression (claimed as memory loss) 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Parkinson's disease (claimed as a nervous 
system condition) is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for atypical chest pain (claimed as a heart 
condition) is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for difficult refraction (claimed as a sight 
condition) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


